                Case 19-12122-KG          Doc 36     Filed 09/30/19      Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 ) Chapter 11
                                                       )
FOREVER 21, INC., et al.,1                             ) Case No. 19-12122 (KG)
                                                       )
                       Debtors.                        ) (Joint Administration Requested)
                                                       )

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

               PLEASE TAKE NOTICE, that the undersigned counsel hereby enters their

appearance for Federal Realty Investment Trust, UBS Realty Investors LLC, and Urban Edge

Properties (the “Landlord Creditors”) pursuant to section 1109(b) of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq., Rules 2002, 3017, 9007 and 9010(b) of the Federal Rules of

Bankruptcy Procedure and Rule 2002-1(d) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, and requests that

copies of all pleadings, motions, notices and other papers filed or served in this bankruptcy case,

be served upon the Landlord Creditors through their undersigned counsel, as follows:

                                   Leslie C. Heilman, Esquire
                                    Laurel D. Roglen, Esquire
                                    BALLARD SPAHR LLP
                                 919 N. Market Street, 11th Floor
                                Wilmington, Delaware 19801-3034
                                   Telephone: (302) 252-4465
                                    Facsimile: (302) 252-4466
                                E-mail: heilmanl@ballardspahr.com
                                        roglenl@ballardspahr.com




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Bran Partners, LLC (7248); and Riley Roe, LLC
(6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
90031.
                Case 19-12122-KG          Doc 36       Filed 09/30/19    Page 2 of 4




                PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, whether formal or informal,

and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,

or otherwise.

                PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be

deemed or construed to constitute a waiver of any substantive or procedural right of the Landlord

Creditors including, without limitation, (i) the right to have final orders in non-core matters entered

only after de novo review by the United States District Court for the District of Delaware (the

“District Court”), (ii) the right to trial by jury in any proceeding related to these cases or any case,

controversy, or proceeding related to these cases, (iii) the right to have the District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have

any matter in which this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution heard by the District Court, or (v) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the Landlord Creditors are

or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved. Unless and until the Landlord Creditors expressly state

otherwise, Landlord Creditors do not consent to the entry of final orders or judgments by this Court

if it is determined that this Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.




DMEAST #38979080 v1                                2
                Case 19-12122-KG   Doc 36       Filed 09/30/19   Page 3 of 4



 Dated: September 30, 2019                  /s/ Leslie C. Heilman
 Wilmington, Delaware                       Leslie C. Heilman (DE No. 4716)
                                            Laurel D. Roglen (DE No.5759)
                                            BALLARD SPAHR LLP
                                            919 N. Market Street, 11th Floor
                                            Wilmington, Delaware 19801-3034
                                            Telephone: (302) 252-4465
                                            Facsimile: (302) 252-4466
                                            E-mail: heilmanl@ballardspahr.com
                                                     roglenl@ballardspahr.com

                                            Counsel for Federal Realty Investment Trust, UBS
                                            Realty Investors LLC, and Urban Edge Properties




DMEAST #38979080 v1                         3
                Case 19-12122-KG       Doc 36    Filed 09/30/19    Page 4 of 4



                               CERTIFICATE OF SERVICE

               I, Leslie C. Heilman, hereby certify that, on this 30th day of September 2019, I

caused a true and correct copy of the foregoing Notice of Appearance and Request for Notices to

be served upon the following individuals as noted below.


 Laura Davis Jones                              Juliet M. Sarkessian
 James E. O’Neill                               Office of the United States Trustee
 Timothy P. Cairns                              J. Caleb Boggs Federal Building
 Pachulski Stang Ziehl & Jones LLP              844 King Street, Suite 2207
 919 North Market Street, 17th Floor            Lockbox 35
 Wilmington, DE 19801                           Wilmington, DE 19801
 Proposed Counsel for the Debtors               Via Hand Delivery
 Via Hand Delivery

 Joshua A. Sussberg, P.C.                       Anup Sathy, P.C.
 Aparna Yenamandra                              Kirkland & Ellis LLP
 Kirkland & Ellis LLP                           300 North LaSalle Street
  601 Lexington Avenue                          Chicago, IL 60654
 New York, NY 10022                             Proposed Counsel for the Debtors
 Proposed Counsel for the Debtors               Via First Class Mail
 Via First Class Mail


                                            /s/ Leslie C. Heilman
                                            Leslie C. Heilman (DE No. 4716)
                                            BALLARD SPAHR LLP




DMEAST #38979080 v1
